Citation Nr: 1035139	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right hip disability, 
to include as secondary to the right knee disability.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to the right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to June 1971.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's claims.

In June 2009, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  The competent and credible evidence of record serves to link 
the Veteran's currently diagnosed right knee disability to his 
military service.

2.  The competent and credible evidence of record serves to link 
the Veteran's currently diagnosed right hip disability to his 
right knee disability.

3.  The competent and credible evidence of record serves to link 
the Veteran's currently diagnosed right knee disability to his 
right knee disability.




CONCLUSION OF LAW

1.  The Veteran's currently diagnosed right knee disability was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's current right hip disability is proximately due 
to or the result of his right knee disability.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.310 (2009).

2.  The Veteran's current low back disability is proximately due 
to or the result of his right knee disability.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right 
knee, right hip, and low back disabilities.  The Board will first 
discuss certain preliminary matters.  The issues on appeal will 
then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claims in July 2006.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the above-
referenced July 2006 VCAA letter, as required by the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's claims.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The RO will 
be responsible for addressing any notice defect with respect to 
the assignment of an initial disability rating and/or effective 
date when effectuating the award, and the Board is confident that 
the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing. Therefore, the Board will apply the former 
version of the regulation.

The Veteran is claiming entitlement to service connection for a 
right knee disability, which he contends is due to his military 
service.  He also contends that his right hip and lower back 
disability resulted from his right knee disability.  

It is undisputed that the Veteran currently suffers from a right 
knee, right hip, and low back disabilities, which is repeatedly 
documented in the Veteran's evaluation and treatment records.  
See, e.g., a VA treatment record dated in June 2006.  

The Board observes that service treatment records do not indicate 
that the Veteran was diagnosed with a right knee disability 
during his period of military service.  However, after reviewing 
the claims folder, the Board believes that service connection may 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.  

The Veteran asserts that he injured his right knee in 1966 or 
1967 while stationed in Miami, Florida, when he jumped off a 
helicopter onto a sandbar.  See, e.g., the December 2007 DRO 
hearing transcript, page 5.
 
The Board notes that the Veteran is competent to attest to 
experiencing such accident during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
Moreover, the Veteran current reported history of a right knee 
injury after falling from a helicopter is consistent with a 
history provided to D.E.B., M.D. in July 1980.  There is nothing 
in the claims folder to suggest that the Veteran did not sustain 
the accident as described and the Board finds his testimony 
regarding the incident to be credible.  

Further, the Veteran has maintained throughout the course of the 
appeal that his current right knee disability is related to his 
in-service right knee injury.  His rationale is based on his 
entire medical history, which involved a continuity of right knee 
symptomatology since discharge from military service.  

The Board has no reason to disbelieve the Veteran's contentions 
regarding a continuity of symptomatology since service, which are 
consistent with the evidence of record.  Notably, the Veteran 
testified that following discharge from service, he self-treated 
his knee by using wrapping and taking medication.  See the June 
2009 Board hearing transcript, pgs. 10-11.  Additionally, a 
private treatment record from Dr. D.E.B. dated in July 1980 
indicates that a physical examination of the Veteran's right knee 
revealed a possible tear of the lateral meniscus.  The Veteran 
also testified that following discharge from service, his right 
knee would "act up every now and then," and he continued to use 
wrapping and medication for treatment.  See the December 2007 DRO 
hearing transcript, pgs. 7-8.  Moreover, a private treatment 
record from T.G., D.O., dated in May 2000 documented treatment 
for swelling of the Veteran's right knee.  

Finally, the Board further notes that the Veteran is a licensed 
physician assistant, and is therefore competent to attest to 
sustaining a chronic knee disability as a result of the accident.  
See Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, but 
just have special knowledge and skill in diagnosing and treating 
human ailments].  Accordingly, the Board finds that his opinion 
is of great probative value in determining a continuity of 
symptomatology since discharge from service as well as an 
etiological link between his current disability and service.  See 
Goss, supra.  Pertinently, there is no medical evidence which 
demonstrates the Veteran's right knee disability is not related 
to his military service.   

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has sustained a right knee 
disability during service and has continued to have right knee 
symptoms since leaving military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Continuity of symptomatology is therefore 
established.  The benefit sought on appeal is accordingly 
allowed.   

Having found the Veteran credible and competent to render medical 
opinions in light of his training as a physician's assistant 
alone with a lack of competent evidence to the contrary, the 
Board finds his opinions with respect to a link between his right 
hip and low back disabilities is highly probative.  Accordingly, 
service connection for right hip and low back disabilities as 
secondary to his service connected right knee disabilities is 
also warranted.  


ORDER

Entitlement to service connection for a right knee disability is 
granted.

Entitlement to service connection for a right hip disability is 
granted.

Entitlement to service connection for low back disability is 
granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


